Citation Nr: 0810414	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  07-22 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1944 to July 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

In March 2008, a motion to advance the case on the Board's 
docket was granted.  


FINDING OF FACT

The veteran is unable to obtain or maintain any form of 
substantially gainful employment consistent with his 
education and occupational background due to the effects of 
his service-connected disabilities, which are currently 
assigned a combined rating of 80 percent.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the veteran has been provided 
all required notice and that the evidence currently of record 
is sufficient to substantiate his claim for a TDIU.  
Therefore, no further development with respect to the matter 
decided herein is required under 38 U.S.C.A. §§  5103, 5103A 
(West 2002 and Supp. 2007) or 38 C.F.R. § 3.159 (2007).  



Legal Criteria

A TDIU may be granted where the schedular rating is less than 
total and the service-connected disabilities preclude the 
veteran from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2007)

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16.

The central inquiry is "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  
38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).

Analysis

In his claim for a TDIU, the veteran reported that he had 
completed two years of college, had been self-employed at a 
marina, became totally disabled because of his service-
connected disabilities in 1999, and had not worked since 
1999.  The reports of VA examinations conducted in May 2005 
note that the veteran was a retired construction worker and 
that he had worked in the past as a carpenter, millwright, 
and electrical contractor.

The veteran is service connected for disc disease of the 
lumbosacral spine with arthritis, evaluated as 40 percent 
disabling; an anxiety disorder, evaluated as 30 percent 
disabling; neuropathy of the right foot, associated with disc 
disease of the lumbosacral spine, evaluated as 20 percent 
disabling; bilateral hearing loss disability, evaluated as 20 
percent disabling; tinnitus, evaluated as 10 percent 
disabling; coccygodnia, evaluated as 10 percent disabling; 
varicocele, evaluated as noncompensable; and the residuals of 
a shrapnel wound of the right knee, evaluated as 
noncompensable.  The combined rating for the disabilities is 
80 percent.  Since the veteran meets the minimum schedular 
criteria for a TDIU, the determinative issue is whether his 
service-connected disabilities render him incapable of 
securing or maintaining substantially gainful employment.

In a January 2004 treatment record, the veteran's private 
physician opined that he was totally disabled due to his back 
disability.  This opinion is consistent with the report of a 
May 2005 VA spine examination.  Although the VA examiner did 
not opine regarding the veteran's employability, he did note 
that the veteran's back disability causes numerous functional 
limitations.  Specifically, the veteran reported that he 
avoids lifting, pushing, pulling, kneeling, squatting, 
stooping, bending, and sitting for extended periods because 
of back pain.  

With respect to the veteran's other service-connected 
disabilities, the May 2005 VA spine examination report 
indicates that his right foot neuropathy results in 
functional impairment.  The VA examiner noted that the 
veteran wears an ankle extension brace on his right leg, 
walks with a limp, uses a cane, and is able to walk less than 
one city block.  In addition, the report of a May 2005 VA 
mental disorders examination notes that his psychiatric 
symptoms would likely cause at least some mild work-related 
difficulties in terms of emotional stability and work 
relationships.  

In light of the medical evidence of record, the Board finds 
that the veteran's service-connected disabilities preclude 
him from obtaining or maintaining any form of substantially 
gainful employment consistent with his educational and 
occupational backgrounds.  Accordingly, a TDIU is warranted.


							(CONTINUED ON NEXT PAGE)


ORDER

A total disability rating based on individual unemployability 
due to service-connected disabilities is granted, subject to 
the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


